REMARK MEDIA, INC. Six Concourse Parkway Suite 1500 Atlanta, GA 30328 June 7, 2012 Mr.Larry Spirgel Assistant Director Securities and Exchange Commission Division of Corporate Finance treet, N.E. Washington, D.C. 20549 Re:Remark Media, Inc. Registration Statement on FormS-4 (File No.333-180570) Dear Ladies and Gentlemen: Remark Media, Inc., the issuer in the above-referenced Registration Statement on FormS-4 (the “Registrant”), pursuant to Rule461 under the Securities Act of 1933, as amended, hereby requests that the effective date of the above-referenced Registration Statement on FormS-4 be accelerated so that the Registration Statement may become effective at 5:00 p.m., Eastern Standard Time, on June 8, 2012 or as soon thereafter as practicable. The Registrant hereby acknowledges that: ● should the Securities and Exchange Commission (the “Commission”) or its staff, acting pursuant to delegated authority, declare the above-referenced Registration Statement effective, it does not foreclose the Commission from taking any action with respect to the Registration Statement; ● the action of the Commission or its staff, acting pursuant to delegated authority, in declaring the Registration Statement effective, does not relieve the Registrant from its full responsibility for the adequacy and accuracy of the disclosure in the Registration Statement; and ● the Registrant may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. We request that we be notified of such effectiveness by telephone call to Gerald L. Baxter of Greenberg Traurig LLP at (678)553-2430. Very truly yours, Remark Media, Inc. By: /s/ Bradley T, Zimmer Title: Chief Operating Officer and General Counsel
